DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 1 fails to show “a sensor module 2,” “screw holes 103,” “an opening portion 121,” and “a plug-type connector 116,” “an opening portion 121,” etc., all of which are described in the specification paragraphs [0038] – [0040].
Furthermore, it is noted that Fig. 1 and Fig. 3 appear to be identical, thereby causing unnecessary redundancy and/or confusion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because in paragraph [0102], lines 12-14, “the coefficient value A” and “the constant value B” appear lacking antecedent basis, thus could be changed to --a coefficient value A-- and --a constant value B--, respectively.  Going forwards with examination, the paragraph is interpreted to be:
--[0102] In the present embodiment, the correction coefficient value E(n) is a polynomial value having a sum of values of a plurality of pieces of the temperature data Td acquired by the data acquisition portion 211 in a fourth period P4(n) as a variable. FIG. 10 is a diagram illustrating an example of a method of calculating the correction coefficient value E(n). As illustrated in FIG. 10, the correction value calculation portion 213 calculates the correction coefficient value E(n) by calculating the product of the sum of the r + 1 pieces of the temperature values T(n - r) to T(n) acquired by the data acquisition portion 211 in the fourth period P4 (n) and held in the register portion 215 and [[the]] a coefficient value A by the following equation (4), and further adding [[the]] a constant value B. For example, the coefficient value A and the constant value B are stored in the storage portion 220 as the X axis correction coefficient information 222X, the Y axis correction coefficient information 222Y, or the Z axis correction coefficient information 222Z.--
Appropriate correction is required.

Claim Objections
Claim 1 and 10 are objected to because they appear to contain syntax errors that make the claims unclear how a correction value is calculated.  Based on the specification (Equation 5), the claims are interpreted to be:
1.    A temperature correction device comprising:
a data acquisition portion that acquires physical quantity data based on an output signal from a physical quantity sensor and temperature data based on an output signal from a temperature sensor;

a correction value calculation portion that calculates a correction value based on a correction coefficient value and a product of a temperature gradient value for a first period from a first time to a second time obtained based on the temperature data 
a correction portion that corrects a measurement value of the physical quantity measured by the physical quantity measurement portion based on the correction value.

--10.    A temperature correction method comprising:
a physical quantity data acquisition step of acquiring physical quantity data based on an output signal from a physical quantity sensor;
a physical quantity measurement step of measuring a physical quantity detected by the physical quantity sensor based on the physical quantity data;
a temperature data acquisition step of acquiring temperature data based on an output signal from a temperature sensor;
a correction value calculation step of calculating a correction value based on a correction coefficient value and a product of a temperature gradient value for a first period from a first time to a second time obtained based on the temperature data 
a correction step of correcting a measurement value of the physical quantity measured in the physical quantity measurement step based on the correction value.--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berard et al. (US 5,394,345).  Berard teaches:
1.    A temperature correction device (= a system comprising a pressure gauge which may be a piezoelectric crystal for example; Berard fig. 1; claim 1, col. 6, line 15-37) comprising:
a data acquisition portion (= sensing means) that acquires physical quantity data (= a pressure data) based on an output signal (= a resonant frequency Mode C) from a physical quantity sensor (= the pressure gauge) and temperature data (= a resonant frequency Mode B) based on an output signal from a temperature sensor (which may be the same pressure gauge functioning as a pressure gauge and a temperature gauge; Col. 1, lines 21-30; Col. 2, lines 7-21; Claim 1, col. 6, lines 20-24);
a physical quantity measurement portion (= sensing means; Berard claim 1) that measures a physical quantity (= the resonant frequency Mode C and/or Mode B) detected by the physical quantity sensor (the pressure gauge) based on the physical quantity data (the resonant frequency Mode C and/or Mode B; Col. 1, lines 21-30; Col. 2, lines 7-21; Claim 1, col. 6, lines 20-24);
a correction value calculation portion (= correction means; Berard claim 1) that calculates a correction value C(T) (= a correction term which may include a static correction value Cs(T) and a dynamic correction value Cd(T)) based on a correction coefficient value A0(T) (that depends on temperature) and a product of a temperature gradient value [T(t + τ) - T(t)] for a first period from a first time (t) to a second time (t + τ)  obtained based on the temperature data (Abstract; Col. 3, line 21-48; Col. 4, line 63 – Col. 5, line 15); and
a correction portion (= correction means; Berard claim 1) that corrects a measurement value (Pmes) of the physical quantity (pressure) measured by the physical quantity measurement portion (sensing means) based on the correction value C(T) (That is, Pcorr = Pmes +  C(T), where C(T) = Cs(T) + Cd(T), and where Cd(T) = A0(T)[T(t + τ) - T(t)]; Abstract; Col. 3, line 21 – Col. 4, line 34; Claim 1, col. 6, lines 20-24).  
T) being a combination of the static correction value Cs(T) and the dynamic correction value Cd(T).  The static correction value Cs(T) appears to be equivalent to the first correction value ΔC1(n) shown in fig .8 of the present invention.  The dynamic correction value Cd(T) appears to be equivalent to the second correction value ΔC2(n) also shown in fig. 8 of the present invention.  Berard further appears to align with the present invention by teaching the dynamic correction value Cd(T) being calculated based on a correction coefficient value A0(T) that depends on temperature and a product of a temperature gradient value T(t + τ) - T(t) for a first period from a first time (t) to a second time (t + τ)  obtained based on the temperature data.  That is, Cd(T) = A0(T)[T(t + τ) - T(t)], as equivalently shown in fig. 8 of the present invention.

8.    A sensor module comprising:
the temperature correction device according to claim 1; and
the physical quantity sensor (being the pressure gauge discussed above in claim 1).

10 (having essentially equivalent subject matter of claim 1).
A temperature correction device that necessitate a method comprising all the recited steps (See discussion above in claim 1).

Allowable Subject Matter
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the correction value calculation portion calculates a temperature value at the first time and a temperature value at the second time based on a plurality of pieces of the temperature data acquired by the data acquisition portion in the first period, and calculates the temperature gradient value for the first period based on a difference between the temperature value at the second time and the temperature value at the first time.”
(Claim 3 is dependent on claim 2.)

With respect to claim 4, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the correction value calculation portion periodically calculates the correction value, and calculates k pieces of sub-correction values that monotonously increase or monotonously decrease for k pieces of sections into which a cycle for calculating the correction value is divided based on the correction value, where k is an integer of 2 or greater, and the correction portion corrects the measurement value of the physical quantity based on the k pieces of sub-correction values.”
(Claim 5 is dependent on claim 4.) 

With respect to claim 6, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the correction coefficient value is a polynomial value having a sum of values of a plurality of pieces of the temperature data acquired by the data acquisition portion in a fourth period as a variable.”
(Claim 7 is dependent on claim 6.) 

With respect to claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “wherein the physical quantity sensor is an acceleration sensor.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 16, 2021